Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 13-15, 17-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 13-15 and 17-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makineni et al (Makineni), US 2006/0104303, in view of Mitra et al (Mitra), US 2017/0325124.

Makineni is cited by the applicant in the IDS.  Mitra was cited in the previous office action.

As per claim 1, Makineni taught the invention including a method of wireless communication performed by a device, comprising:
Receiving a plurality of data packets at a modem of the device (abstract; pp. 0011-0013; figure 1A, NIC 100);
Grouping, at the modem of the device, payloads of a first subset of the plurality of data packets into a container of a plurality of containers associated with a transmission control protocol connection or user datagram protocol connection (pp. 0012-0016; 0029-0030);
Transferring, from the modem and to a processor of the device, the container via a first interface channel (pp. 0030-0032: coalesced packet transferred and processed by processor); and
Transferring, from the modem and to the processor, a second subset of the plurality of data packets via a second interface channel (pp. 0024-0027: packets transferred without coalescing).  

Makineni did not specifically teach that the second interface channel is different from the first interface channel.  Mitra taught to utilize transfer rings associated with buffers wherein the first interface channel and the second interface channel are different from each other (pp. 0134-0138: 898 and 801).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Makineni and Mitra in order to place the packets in buffer and reorder the packets based on sequence number for processing and transferring via different channels.  

As per claim 2, Makineni and Mitra taught the invention as claimed in claim 1.  Makineni further taught wherein the first subset of the plurality of data packets comprises:
A plurality of transmission control protocol (TCP) segments associated with a same TCP flow (pp. 0009, 0011-0014, 0028),
Wherein the container comprises:
A coalesced TCP frame having a coalescing frame header (pp. 0014).  

As per claim 4, Makineni and Mitra taught the invention as claimed in claim 1.  Mitra further taught to utilize transfer rings associated with buffers wherein the first interface channel is associated with a first transfer ring (pp. 0134-0137: 898); wherein the second interface channel is associated with a second transfer ring; and wherein the first transfer ring and the second transfer ring are different transfer rings (pp. 0134-0138: 801).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Makineni and Mitra in order to place the packets in buffer and reorder the packets based on sequence number for processing and transferring.  

As per claim 5, Makineni and Mitra taught the invention as claimed in claim 4.  Mitra further taught to comprise:
Providing, to the modem and using the processor, an indication, via the first transfer ring, of one or more first buffers associated with the first interface channel (pp. 0103-0105, 0114, 0134-0138); and 
Providing, to the modem and using the processor, an indication, via the second transfer ring, of one of more second buffers associated with the second interface channel (pp. 0103-0105, 0114, 0134-0138).  

As per claim 6, Makineni and Mitra taught the invention as claimed in claim 5.  Mitra wherein transferring the container via the first interface channel comprises:
Storing the container in the one or more first buffers based at least in part on the indication of the one or more first buffers via the first transfer ring (pp. 0134-0138); and
Wherein transferring the second subset of the plurality of data packets via a second interface channel comprises:
Storing the second subset of the plurality of data packets in the one or more second buffers based at least in part on the indication of the one or more second buffers via the second transfer ring (pp. 0134-0138).

As per claim 7, Makineni and Mitra taught the invention as claimed in claim 5. Makineni and Mitra in combination yield the result of the container being included among a plurality of containers to be transferred to the processor via the first interface channel (buffering multiple coalesced packets for transferring with the transfer ring: see Makineni pp. 0030-0032 for coalescing packet for transferring; see Mitra pp. 0134-0138 for buffering packets for transferring); and wherein transferring the container via the first interface channel comprises:
Storing each of the plurality of containers in a respective buffer of the one or more first buffers in an order that is based at least in part on respective activity levels of the plurality of containers (buffering based on receiving and processing order: see Makineni pp. 0030-0032 for coalescing packet for transferring; see Mitra pp. 0134-0138 for buffering packets for transferring).  

As per claim 13, Makineni and Mitra taught the invention as claimed in claim 1.  Makineni further taught wherein grouping the payloads of the first subset of the plurality of data packets into the container comprises:
Determining that the first subset of the plurality of data packets are capable of being coalesced (pp. 0030-0032); and 
Grouping the payloads of the first subset of the plurality of data packets into the container based at least in part on determining that the first subset of the plurality of data packets are capable of being coalesced (pp. 0012-0016, 0029-0032: coalesced packet transferred and processed by processor); and
Wherein transferring the second subset of the plurality of data packets via the second interface channel comprises:
Determining that the second subset of the plurality of data packets are not capable of being coalesced (pp. 0024-0027); and
Transferring the second subset of the plurality of data packets via the second interface channel based at least in part on determining that the second subset of the plurality of data packets are not capable of being coalesced (pp. 0024-0027: packets transferred without coalescing).  

As per claim 14, Makineni and Mitra taught the invention as claimed in claim 13.  Makineni further taught wherein grouping the payloads of the first subset of the plurality of data packets into the container comprises:
Closing the container (pp. 0032); and
Generating an event code and a context identifier associated with a buffer in which the container is to be stored (pp. 0020-0021).  

As per claim 15, Makineni and Mitra taught the invention as claimed in claim 14.  Makineni further taught wherein closing the container comprises at least one of:
Identifying a flag, included in a data packet of the first subset of the plurality of data packets, that indicates the container is to be closed, or
Determining that a data packet of the second subset of the plurality of data packet is not capable of being coalesced with the first subset of the plurality of data packets (pp. 0024-0027).  

As per claim 17, Makineni and Mitra taught the invention as claimed in claim 1.  Makineni further taught wherein the processor is:
A host processor (pp. 0009, 0017); and 
Wherein an interface associated with the first interface channel and the second interface channel, is: a peripheral component interconnect express interface (pp. 0009, 0017-0019).  

As per claim 18, Makineni and Mitra taught the invention as claimed in claim 1.  Makineni further taught wherein the first subset of the plurality of data packets are associated with a same flow or a same stream (pp. 0008-0009, 0013); and the container includes a plurality of headers associated with the same flow or the same stream (pp. 0010-0015, 0020).

As per claim 19, Makineni and Mitra taught the invention as claimed in claim 1.  Makineni further taught wherein grouping the payloads of the first subset of the plurality of data packets into the container comprises:
Receiving, at the modem and from the processor, an indication of at least one of a threshold byte size for the container or a threshold quantity of data packets for the container (pp. 0016, 0026); and
Grouping, at the modem, the payloads of the first subset of the plurality of data packets into the container based at least in part on the at least one of the threshold byte size for the container or the threshold quantity of data packets for the container (pp. 0016, 0026).  

As per claim 20, Makineni and Mitra taught the invention as claimed in claim 1.  Makineni further taught wherein the first subset of the plurality of data packets comprises: a plurality of TCP segments (pp. 0003, 0030-0032).

As per claim 21, Makineni taught the invention including a device of wireless communication, comprising:
A memory (pp. 0009) and 
One or more processors operatively coupled to the memory (pp. 0009), the memory and the one or more processors configured to:
Receive a plurality of data packets at a modem of the device (abstract; pp. 0011-0013; figure 1A, NIC 100);
Group, at the modem of the device, payloads of a first subset of the plurality of data packets into a container of a plurality of containers associated with a transmission control protocol connection or user datagram protocol connection (pp. 0012-0016; 0029-0030);
Transfer, from the modem and to a processor of the device, the container via a first interface channel (pp. 0030-0032: coalesced packet transferred and processed by processor); and
Transfer, from the modem and to the processor, a second subset of the plurality of data packets via a second interface channel (pp. 0024-0027: packets transferred without coalescing).  

Makineni did not specifically teach that the second interface channel is different from the first interface channel.  Mitra taught to utilize transfer rings associated with buffers wherein the first interface channel and the second interface channel are different from each other (pp. 0134-0138: 898 and 801).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Makineni and Mitra in order to place the packets in buffer and reorder the packets based on sequence number for processing and transferring via different channels.  

As per claim 22, Makineni and Mitra taught the invention as claimed in claim 21.  Makineni further taught wherein the first subset of the plurality of data packets comprises:
A plurality of transmission control protocol (TCP) segments associated with a same TCP flow (pp. 0009, 0011-0014, 0028),
Wherein the container comprises:
A coalesced TCP frame having a coalescing frame header (pp. 0014).  

As per claim 23, Makineni and Mitra taught the invention as claimed in claim 21.  Makineni further taught wherein the first subset of the plurality of data packets are associated with a same flow or a same stream (pp. 0008-0009, 0013); and the container includes a plurality of headers associated with the same flow or the same stream (pp. 0010-0015, 0020).

As per claim 24, Makineni and Mitra taught the invention as claimed in claim 21.  Makineni further taught wherein the one or more processors, when grouping the payloads of the first subset of the plurality of data packets into the container, are configured to:
Receive, at the modem and from the processor, an indication of at least one of a threshold byte size for the container or a threshold quantity of data packets for the container (pp. 0016, 0026); and
Group, at the modem, the payloads of the first subset of the plurality of data packets into the container based at least in part on the at least one of the threshold byte size for the container or the threshold quantity of data packets for the container (pp. 0016, 0026).  

As per claim 25, Makineni taught the invention including a non-transitory computer-readable medium storing one or more instruction for communication, the one or more instructions comprising:
One or more instructions that, when executed by one or more processors of a device (pp. 0009), cause the one or more processors to:
Receive a plurality of data packets at a modem of the device (abstract; pp. 0011-0013; figure 1A, NIC 100);
Group, at the modem of the device, payloads of a first subset of the plurality of data packets into a container of a plurality of containers associated with a transmission control protocol connection or user datagram protocol connection (pp. 0012-0016; 0029-0030);
Transfer, from the modem and to a processor of the device, the container via a first interface channel (pp. 0030-0032: coalesced packet transferred and processed by processor); and
Transfer, from the modem and to the processor, a second subset of the plurality of data packets via a second interface channel (pp. 0024-0027: packets transferred without coalescing).  

Makineni did not specifically teach that the second interface channel is different from the first interface channel.  Mitra taught to utilize transfer rings associated with buffers wherein the first interface channel and the second interface channel are different from each other (pp. 0134-0138: 898 and 801).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Makineni and Mitra in order to place the packets in buffer and reorder the packets based on sequence number for processing and transferring via different channels.  

As per claim 26, Makineni and Mitra taught the invention as claimed in claim 25.  Makineni further taught wherein the first subset of the plurality of data packets comprises:
A plurality of transmission control protocol (TCP) segments associated with a same TCP flow (pp. 0009, 0011-0014, 0028),
Wherein the container comprises:
A coalesced TCP frame having a coalescing frame header (pp. 0014).  

As per claim 27, Makineni and Mitra taught the invention as claimed in claim 25.  Makineni further taught wherein the first subset of the plurality of data packets are associated with a same flow or a same stream (pp. 0008-0009, 0013); and the container includes a plurality of headers associated with the same flow or the same stream (pp. 0010-0015, 0020).

As per claim 28, Makineni taught the invention including an apparatus for wireless communication, comprising:
Means for receiving a plurality of data packets at a modem of the device (abstract; pp. 0011-0013; figure 1A, NIC 100);
Means for grouping, at the modem of the device, payloads of a first subset of the plurality of data packets into a container of a plurality of containers associated with a transmission control protocol connection or user datagram protocol connection (pp. 0012-0016; 0029-0030);
Means for transferring, from the modem and to a processor of the device, the container via a first interface channel (pp. 0030-0032: coalesced packet transferred and processed by processor); and
Means for transferring, from the modem and to the processor, a second subset of the plurality of data packets via a second interface channel (pp. 0024-0027: packets transferred without coalescing).  

Makineni did not specifically teach that the second interface channel is different from the first interface channel.  Mitra taught to utilize transfer rings associated with buffers wherein the first interface channel and the second interface channel are different from each other (pp. 0134-0138: 898 and 801).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Makineni and Mitra in order to place the packets in buffer and reorder the packets based on sequence number for processing and transferring via different channels.  

As per claim 29, Makineni and Mitra taught the invention as claimed in claim 28.  Makineni further taught wherein the first subset of the plurality of data packets comprises:
A plurality of transmission control protocol (TCP) segments associated with a same TCP flow (pp. 0009, 0011-0014, 0028),
Wherein the container comprises:
A coalesced TCP frame having a coalescing frame header (pp. 0014).  

As per claim 30, Makineni and Mitra taught the invention as claimed in claim 28.  Makineni further taught wherein the first subset of the plurality of data packets are associated with a same flow or a same stream (pp. 0008-0009, 0013); and the container includes a plurality of headers associated with the same flow or the same stream (pp. 0010-0015, 0020).

Claim 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makineni and Mitra as applied to claims 1 above, and further in view of obviousness.

As per claim 3, Makineni and Mitra taught the invention as claimed in claim 1.  Makineni and Mitra did not specifically teach wherein a header associated with the container includes at least one of:
A context identifier field that identifies a context identifier associated with the container, 
A checksum validity field that identifies whether a checksum error occurred for any of the plurality of data packets,
A checksum error bitmap field that identifies, if a checksum error occurred for any of the plurality of data packets, one or more data packets of the plurality of data packets associated with the checksum error,
A plurality of packet number packet length (NL) fields,
Wherein each NL field identifies a quantity of the plurality of data packets that are a same packet length, or 
An NL quantity field that identifies a quantity of NL fields included in the header.  

However, it is a common practice to include checksum, packet length and other information fields in the header of a packet.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Makineni, Mitra and further generate the container header with desirable information such as checksum and packet length fields.  

As per claim 16, Makineni and Mitra taught the invention as claimed in claim 1.  Makineni further taught to comprise:
Determining to transfer another container, of the plurality of containers, via the first interface channel (pp. 0030-0032); and

Makineni and Mitra did not specifically teach to close the second interface channel based at least in part on determining to transfer the other container via the first interface channel.  However it is obvious to close the channel that is not being used to conserve resources.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Makineni, Mitra and further close the interface channel that is current not being used for transferring to converse resources.  

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ben-Haim et al, US 2018/0184326
Gil et al, US 2019/0058780

A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
May 2, 2022